Citation Nr: 0939757	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran's combined rating renders him eligible under the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  As such, he should be afforded a VA 
examination to determine whether his service connected 
disabilities preclude him from performing substantially 
gainful employment.  A VA examination in this regard has not 
yet been afforded to the Veteran.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's service connected disabilities 
(diabetes mellitus and peripheral 
neuropathy of the upper and lower 
extremities).  The opinion should address 
whether his service connected disabilities 
alone are so disabling as to render him 
unemployable.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner. All 
necessary tests should be conducted.

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
	MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

